DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase in line 1 “The disclosure provides” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthew et al. (US 2010/0315570 A1).

Re. claims 1, 4, 5, and 6: Matthew discloses a display module used in a display device having a camera lens (102), comprising:
a display panel (82), wherein a camera hole (100) is defined in a position of the display panel corresponding to the camera lens; and (see fig. 8, 9; para. 0040-0043)
a cover plate (86), wherein the cover plate is disposed on the display panel, a recess is defined in a surface of the display panel facing the cover plate to form a receiving hole (88 and 100 combined within cover plate 86), the receiving hole is disposed correspondingly to the camera hole, (see fig. 8, 9; para. 0046-0049)
and a ring-shaped blocking layer (88) is disposed in the receiving hole to block a periphery of the camera hole; (see fig. 8, 9; para. 0047-0051)
wherein a depth of the receiving hole is equal to a thickness (thickness of 86 and 88 are the same) of the ring- shaped blocking layer, and (see fig. 8, 9)
wherein a diameter of the receiving hole (88 and 100 combined within cover plate 86) is greater than or equal to a diameter of the camera hole (100). (see fig. 8, 9)

Re. claims 2 and 7: Matthew discloses wherein the ring-shaped blocking layer (88) is disposed in a circular-ring shaped arrangement (peripheral ring of black ink) on a bottom periphery of the receiving hole (at the bottom surface of the hole in layer 86). (see fig. 8, 9; para. 0009)

Re. claim 9: Matthew discloses wherein the receiving hole (hole 88 and 100 combined in layer 86) is a circular hole or a ring-shaped hole. (see fig. 8, 9; para. 0056-0057)

Re. claim 10: Matthew discloses wherein the ring-shaped blocking layer (88) is made of black ink. (see fig. 4, 8, 9; para. 0009, 0047-0051)

Re. claim 11: Matthew discloses wherein the display panel (82) comprises a display layer (70, 76) and a polarizer layer (68) which are stacked, and the camera hole (100) passes and extends through the display layer and the polarizer layer. (see fig. 8, 9; para. 0062-0066)

Re. claim 12: Matthew discloses wherein an optically clear adhesive layer is disposed between the polarizer layer and the cover plate. (see para. 0047)

Re. claim 13: Matthew discloses wherein the cover plate (86) comprises a transparent cover plate or a transparent flexible cover plate. (para. 0047-0049)

Re. claim 14: Matthew discloses a display device, comprising:
a camera lens (102); and (see fig. 8, 9; para. 0040-0043)
a display module, wherein the display module comprises:
a display panel (82), wherein a camera hole (100) is defined in a position of the display panel corresponding to the camera lens; and (see fig. 8, 9; para. 0040-0043)
a cover plate (86), wherein the cover plate is disposed on the display panel, a recess is defined in a surface of the display panel facing the cover plate to form a receiving hole (88 and 100 combined within cover plate 86), (see fig. 8, 9; para. 0046-0049)
the receiving hole is disposed correspondingly to the camera hole, and a ring-shaped blocking layer (88) is disposed in the receiving hole to block a periphery of the camera hole; and (see fig. 8, 9; para. 0047-0051)
wherein the camera lens is disposed on a side of the display panel (bottom side) away from the cover plate and is disposed correspondingly to the camera hole defined in the display panel. (see fig. 8, 9)

Re. claim 15: Matthew discloses wherein a depth of the receiving hole is equal to a thickness (thickness of 86 and 88 are the same) of the ring- shaped blocking layer, and (see fig. 8, 9)

Re. claim 16: Matthew discloses wherein a diameter of the receiving hole (88 and 100 combined within cover plate 86) is greater than or equal to a diameter of the camera hole (100). (see fig. 8, 9)

Re. claim 17: Matthew discloses wherein the ring-shaped blocking layer (88) is disposed in a circular-ring shaped arrangement (peripheral ring of black ink) on a bottom periphery of the receiving hole (at the bottom surface of the hole in layer 86). (see fig. 8, 9; para. 0009)

Re. claim 19: Matthew discloses wherein the ring-shaped blocking layer (88) is made of black ink. (see fig. 4, 8, 9; para. 0009, 0047-0051)

Re. claim 20: Matthew discloses wherein the display panel (82) comprises a display layer (70, 76) and a polarizer layer (68) which are stacked, and the camera hole (100) passes and extends through the display layer and the polarizer layer. (see fig. 8, 9; para. 0062-0066)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al. as applied to claims 1, 4, and 14 above, and further in view of Ko et al. (US 2017/0111557 A1).

Re. claims 3, 8, and 18: Matthew discloses: 
wherein an outer diameter of the ring- shaped blocking layer (88) is greater than or equal to an internal diameter of the camera hole (100), and (see fig. 8, 9; para. 0063)
Matthew fails to disclose:
an internal diameter of the ring-shaped blocking layer is less than the internal diameter of the camera hole.
However, Ko discloses:
an internal diameter (inner hole) of the ring-shaped blocking layer (122) is less than the internal diameter of the camera hole (114). (see fig. 1, 2; para. 0021-0025)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the internal diameter of the ring-shaped blocking layer of Matthew smaller than the internal diameter of the camera hole as taught by Ko. One of ordinary skill would have been motivated to do this in order to effectively filter certain wavelengths of light while allowing other wavelengths of light to enter the camera lens. (Ko para. 0013)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak et al. (US 2017/0187934 A1) discloses a camera module with lens guide hole. Park (US 2014/0161432 A1) discloses a camera module and light blocking layer on the lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 12, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835